IT IS ORDERED that the petition for certification is granted, limited to the issue of the appropriate amount of jail-time credits defendant should have received; and it is further
ORDERED that the judgment of the Superior Court, Appellate Division, is summarily reversed on defendant’s claim of error in respect of his jail-time credits, and the matter is remanded to the trial court for resentencing after affording the parties an appropriate opportunity to submit applications to expand and clarify the record.
Jurisdiction is not retained.